                                                            Case 2:11-bk-34162-NB       Doc 314 Filed 05/27/20 Entered 05/27/20 09:01:12                Desc
                                                                                         Main Document     Page 1 of 5



                                                            1    MARK T. YOUNG (Bar No. 89951)
                                                                 TAYLOR F. WILLIAMS (Bar No. 281331)
                                                            2    LUCAS E. ROWE (Bar No. 298697)
                                                                 DONAHOE & YOUNG LLP
                                                            3    25152 Springfield Court, Suite 345
                                                                 Valencia, California 91355-1081
                                                            4    Telephone: 661.259.9000 / Facsimile: 661.554.7088
                                                                 E-mail: myoung@donahoeyoung.com; twilliams@donahoeyoung.com
                                                            5
                                                                 Attorneys for Debtor JEFFREY MARK FREEMAN
                                                            6

                                                            7

                                                            8                             UNITED STATES BANKRUPTCY COURT

                                                            9                               CENTRAL DISTRICT OF CALIFORNIA

                                                           10

                                                           11    In re:                                               Case No. 2:11-bk-34162-NB
                                                                                                                      [Chapter 13]
                                                           12    JEFFREY MARK FREEMAN,
                      25152 SPRINGFIELD COURT, SUITE 345
DONAHOE & YOUNG LLP
                       VALENCIA, CALIFORNIA 91355-1081




                                                                                                                      STIPULATION TO EXTEND BRIEFING
                                                           13                          Debtor.                        DEADLINES AND CONTINUE HEARING
                          TELEPHONE (661) 259-9000




                                                                                                                      RE DEBTOR’S MOTION FOR
                                                           14                                                         SANCTIONS FOR VIOLATION OF
                                                                                                                      DISCHARGE INJUNCTION
                                                           15
                                                                                                                      Current Hearing re Motion for Sanctions:
                                                           16                                                         Date: June 30, 2020
                                                                                                                      Time: 2:00 p.m.
                                                           17                                                         Courtroom: 1545

                                                           18                                                         Proposed Continued Hearing re Motion for
                                                                                                                      Sanctions:
                                                           19                                                         Date: July 28, 2020
                                                                                                                      Time: 2:00 p.m.
                                                           20                                                         Courtroom: 1545

                                                           21             Debtor JEFFERY MARK FREEMAN (“Debtor”) and Interested Party NATIONSTAR
                                                           22    MORTGAGE LLC (“Nationstar”) (collectively “the Parties”), by and through their attorneys of
                                                           23    record, hereby stipulate and agree as follows:
                                                           24                                               RECITALS
                                                           25             A.    On December 19, 2019, the Court conducted a status conference on Debtor’s
                                                           26    “Motion for Sanctions for Violation of Discharge Injunction” (“Motion for Sanctions”). At that
                                                           27    time, the Court set dates and deadlines as specified in the “Scheduling Order re Debtor’s Motion for
                                                           28    Sanctions for Violation of Discharge Injunction” (Doc. 302).

                                                                                                                  1
                                                                   STIPULATION TO EXTEND BRIEFING DEADLINES AND CONTINUE HEARING RE DEBTOR’S MOTION, etc.
                                                            Case 2:11-bk-34162-NB         Doc 314 Filed 05/27/20 Entered 05/27/20 09:01:12                Desc
                                                                                           Main Document     Page 2 of 5



                                                            1             B.     On February 14, 2020, the Parties filed a “Stipulation to Extend Briefing Deadlines

                                                            2    and Continue Hearing re Debtor’s Motion for Sanctions for Violation of Discharge Injunction”

                                                            3    (Doc. 306). The Court approved that Stipulation by Order entered on February 18, 2020 (Doc. 308),

                                                            4    which ordered as follows:

                                                            5                    1.      All supplemental moving papers (including Declarations and Memoranda of

                                                            6             Points and Authorities) that Debtor wishes the Court to consider in connection with the

                                                            7             Motion for Sanctions shall be filed and served not later than April 28, 2020.

                                                            8                    2.      Any response or opposition by Nationstar shall be filed and served not later

                                                            9    than May 5, 2020.
                                                           10                    3.      Any reply by Debtor shall be filed and served not later than May 12, 2020.

                                                           11                    4.      A hearing on Debtor’s Motion for Sanctions is set for May 19, 2020 at 2:00

                                                           12    p.m., in Courtroom 1545 of the above-referenced Court located at 255 East Temple Street, Los
                      25152 SPRINGFIELD COURT, SUITE 345
DONAHOE & YOUNG LLP
                       VALENCIA, CALIFORNIA 91355-1081




                                                           13    Angeles, CA 90012.
                          TELEPHONE (661) 259-9000




                                                           14    C.       On April 27, 2020, the Parties filed a “Stipulation to Extend Briefing Deadlines and Continue

                                                           15    Hearing re Debtor’s Motion for Sanctions for Violation of Discharge Injunction” (Doc. 310). That

                                                           16    Stipulation stated that the Parties were in discussion regarding settlement, had agreed to mediation,
                                                           17    and recently agreed to a slate of mediators and (in view of the uncertain end date of the Covid-19

                                                           18    restrictions) the conducting of a remote mediation through Zoom. The Court approved that

                                                           19    Stipulation by Order entered on April 28, 2020 (Doc. 312), which ordered as follows:

                                                           20                    1.      All supplemental moving papers (including Declarations and Memoranda of

                                                           21             Points and Authorities) that Debtor wishes the Court to consider in connection with the

                                                           22             Motion for Sanctions shall be filed and served not later than June 9, 2020.

                                                           23                    2.      Any response or opposition by Nationstar shall be filed and served not later

                                                           24    than June 16, 2020.

                                                           25                    3.      Any reply by Debtor shall be filed and served not later than June 23, 2020.

                                                           26                    4.      A hearing on Debtor’s Motion for Sanctions is set for June 30, 2020 at 2:00
                                                           27    p.m., in Courtroom 1545 of the above-referenced Court located at 255 East Temple Street, Los

                                                           28    Angeles, CA 90012.

                                                                                                                    2
                                                                      STIPULATION TO EXTEND BRIEFING DEADLINES AND CONTINUE HEARING RE DEBTOR’S MOTION, etc.
Case 2:11-bk-34162-NB   Doc 314 Filed 05/27/20 Entered 05/27/20 09:01:12   Desc
                         Main Document     Page 3 of 5




                
        Case 2:11-bk-34162-NB                     Doc 314 Filed 05/27/20 Entered 05/27/20 09:01:12                                      Desc
                                                   Main Document     Page 4 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
    25152 Springfield Court, Suite 345, Valencia, California 91355

                                                                      Stipulation To Extend Briefing
A true and correct copy of the foregoing document entitled (specify): __________________________________________
 Deadlines and Continue Hearing Re Debtor’s Motion for Sanctions for Violation of Discharge Injunction
________________________________________________________________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
05/27/2020          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                       ✔ Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

05/27/2020               Yvonne Sanchez                                                        /s/Yvonne Sanchez
 Date                        Printed Name                                                       Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:11-bk-34162-NB   Doc 314 Filed 05/27/20 Entered 05/27/20 09:01:12   Desc
                         Main Document     Page 5 of 5




1.TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

   x   Heather D Bock hb@mccallaraymer.com, mccallaecf@ecf.courtdrive.com
   x   Richard Bush richard.bush@bankofamerica.com,
       richard.bush@bankofamerica.com
   x   Jonathan C Cahill ecfcacb@aldridgepite.com,
       jcahill@aldridgepite.com;JCC@ecf.inforuptcy.com
   x   Alyssa M Cronce alyssa.cronce@bankofamerica.com
   x   Michael Daniels BkECFnotifications@nationstarmail.com
   x   Kathy A Dockery (TR) EFiling@LATrustee.com
   x   Joseph Garibyan joegaribyan@gmail.com, joe.garibyan@swmllp.com
   x   Jason E Goldstein jgoldstein@buchalter.com,
       jnewton@buchalter.com;docket@buchalter.com
   x   James D. Hornbuckle jdh@cornerstonelawcorp.com
   x   Elsa M Horowitz ehorowitz@wrslawyers.com, aparisi@wrslawyers.com
   x   Elsa M Horowitz ehorowitz@wrslawyers.com, aparisi@wrslawyers.com
   x   Merdaud Jafarnia bknotice@mccarthyholthus.com,
       mjafarnia@ecf.inforuptcy.com
   x   Lemuel Bryant
       Jaquez bknotifications@ghidottiberger.com,gbadmin@ecf.courtdrive.com
   x   Cori B Jones Cori@jjohnson.net
   x   Gina J Kim gjkim@piteduncan.com,
       ecfcacb@piteduncan.com;GJK@ecf.inforuptcy.com
   x   Francis Laryea flayrea@rascrane.com
   x   Shai S Oved ssoesq@aol.com, Ovedlaw@hotmail.com
   x   Casper J Rankin ecfcacb@aldridgepite.com, CJR@ecf.inforuptcy.com
   x   Irina C Ribeiro ecfcacb@piteduncan.com
   x   Cassandra J Richey cdcaecf@bdfgroup.com
   x   Kelly J Schellig efile@fivelakesagency.com
   x   Valerie J Schratz vschratz@hallgriffin.com, sellis@hallgriffin.com
   x   Ramesh Singh claims@recoverycorp.com
   x   Lakisha D Stark lstark@nbsdefaultservices.com
   x   Darrelyn Thomas dthomas@rascrane.com
   x   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
   x   Madison C Wilson mwilson@rasflaw.com,
       ras@ecf.courtdrive.com;bkyecf@rasflaw.com
   x   Gilbert R Yabes ecfcacb@aldridgepite.com,
       GRY@ecf.inforuptcy.com;gyabes@aldridgepite.com
   x   Mark T Young myoung@donahoeyoung.com
   x   Robert P Zahradka caecf@tblaw.co
